Exhibit 10.5

TENTH AMENDMENT TO AMENDED AND RESTATED

REVOLVING LOAN AGREEMENT

This Tenth Amendment to Amended and Restated Revolving Loan Agreement (this
“Amendment”) is entered into as of May 5, 2008 by and among Wheeling-Pittsburgh
Steel Corporation, a Delaware corporation (“Borrower”), Wheeling-Pittsburgh
Corporation, a Delaware corporation (“Holdings”), General Electric Capital
Corporation, as administrative agent (“Administrative Agent”) for the Lenders
(this and all other capitalized terms not defined herein shall have the meanings
set forth in the “Loan Agreement” as defined below), and the other Lenders
signatory hereto.

RECITALS

WHEREAS, Borrower, Holdings, Administrative Agent, Lenders and certain other
parties thereto have entered into an Amended and Restated Revolving Loan
Agreement dated as of July 8, 2005 (as heretofore or hereafter amended,
modified, supplemented or restated, the “Loan Agreement”);

WHEREAS, Borrower desires, and the Lenders and Administrative Agent are willing,
to amend the Loan Agreement, upon and subject to the conditions set forth in
this Amendment; and

WHEREAS, this Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:

1. Amendments to the Loan Agreement.

(a) Section 6.6 to the Loan Agreement is hereby amended by deleting clause
(b) thereof in its entirety and substituting therefor the following:

“[(b) INTENTIONALLY RESERVED]”

(b) Section 6.8 to the Loan Agreement is hereby amended by (i) deleting in
clause (h) thereof the text “$33,000,000 during the term of this Agreement” and
substituting therefor the text “$15,000,000 in any Fiscal Year or $22,000,000 in
the aggregate after the Tenth Amendment Effective Date” and (ii) inserting a new
clause (j) at the conclusion thereof to read as follows:

“(j) investments by Holdings or any of its Subsidiaries in E2 Acquisition
Corporation made after the Tenth Amendment Effective Date, provided that (i) the
aggregate amount of all such investments does not exceed $3,000,000, (ii) the
proceeds of such investments are used solely to pay E2 Transaction Costs and
(iii) the Administrative Agent shall have received a written summary of all E2
Transaction Costs being paid with the proceeds of such investments and approved
such summary before such investments are made by Holdings and/or its
Subsidiaries.”



--------------------------------------------------------------------------------

(c) Section 8 to the Loan Agreement is hereby amended by deleting clause
(k) therein in its entirety and substituting therefor the following:

“(k) (i) New Esmark shall cease to own 100% of the Voting Interests in Holdings
or Esmark Steel Service Group, Inc. (“ESSG”); or (ii) any Person or two or more
Persons acting in concert other than Franklin Mutual shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Interests of New Esmark (or other securities convertible
into such Voting Interests) representing 20% or more of the combined voting
power of all Voting Interests of New Esmark; or (iii) any Person or two or more
Persons acting in concert other than Franklin Mutual shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of control over
Voting Interests of New Esmark (or other securities convertible into such Voting
Interests) representing 20% or more of the combined voting power of all Voting
Interests of New Esmark; or (iv) Holdings shall cease to own 100% of the Equity
Interests in Wheeling-Pittsburgh Steel Corporation; or (v) New Esmark or any of
its Subsidiaries Disposes of property in a single or series of Dispositions
(other than Dispositions permitted under Section 6.5(a) through (f), inclusive)
valued in the aggregate in excess of 5% of the total book value of the assets of
New Esmark and its Subsidiaries; provided, that the execution and delivery of
the Merger Agreement and the consummation of the transactions contemplated by
the Merger Agreement shall not constitute a “Change of Control” hereunder until
15 days after the consummation of the Merger (as defined in the Merger
Agreement).”

(d) Section 8 to the Loan Agreement is hereby amended by (inserting at the
conclusion of clause (q)(ii)(y) therein the text “and a guarantee in connection
with the Term Loan Agreement dated as of the Tenth Amendment Effective Date
among New Esmark and its Subsidiaries (other than the Credit Parties) and
obligations in respect of advances made to New Esmark with the proceeds of the
loans thereunder (the “Proceeds”) and (ii) inserting at the conclusion of clause
(q)(iii) therein the text “and the Proceeds”.

(e) Annex A to the Loan Agreement is hereby amended by inserting the text
“(other than the Power Service Accounting Lease)” at the conclusion of clause
(e) therein.

 

2



--------------------------------------------------------------------------------

(f) Annex A to the Loan Agreement is hereby amended by amending and restating
the definition of “Term Loan Agreement” therein in its entirety as follows:

“Term Loan Agreement” means the $79,000,000 Amended and Restated Term Loan
Agreement, dated as of May 5, 2008, among Holdings, the Borrower, the banks and
other financial institutions from time to time party thereto, the Term Loan
Agent, as amended, restated, supplemented or otherwise modified from time to
time or as refinanced with the consent of the Required Lenders.

(g) Annex A to the Loan Agreement is hereby amended by inserting the following
definitions in alphabetical order therein:

“E2 Acquisition” means the acquisition and related transactions described in the
Purchase and Sale Agreement, dated as of August 1, 2007, by and among Mittal
Steel USA Inc., ISG Sparrows Point LLC, ISG Acquisition Inc., Mittal Steel
USA—Venture Inc., ISG Technologies Inc., Mittal Steel USA—Railways Inc.,
Bethlehem Acquisition Co. and BIP Acquisition Sub, Inc.

“E2 Transaction Costs” means transaction costs paid or payable in connection
with the E2 Acquisition.

“Equity Interests” means with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“Franklin Mutual” means Franklin Mutual Advisers, L.L.C., a Delaware limited
liability company.

“Memorandum of Agreement” means the Memorandum of Agreement, dated April 30,
2008, between Essar Steel Holdings Limited and New Esmark.

“Merger Agreement” means the Agreement and Plan of Merger attached as Attachment
I to the Memorandum of Agreement.

 

3



--------------------------------------------------------------------------------

“Power Service Accounting Lease” the Second Amended and Restated Energy Services
Agreement dated July 31, 2003 between Mingo Junction Energy Center, LLC and
Wheeling-Pittsburgh Steel Corporation.

“Prior Term Loan Agreement” means the $250,000,000 Term Loan Agreement, dated as
of July 31, 2003, among Holdings, the Borrower, the banks and other financial
institutions from time to time party thereto, Royal Bank of Canada, as
administrative agent, and the other agents named therein.

“Tenth Amendment” means that certain Tenth Amendment to Amended and Restated
Revolving Loan Agreement dated as of May 5, 2008 by and among Borrower,
Holdings, Administrative Agent and the Lenders.

“Tenth Amendment Effective Date” has the meaning ascribed to it in the Tenth
Amendment.

“Term Loan Agent” means Essar Steel Holdings Limited, as administrative agent
pursuant to the Term Loan Agreement.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

2. Extension Option. Each of the parties hereto acknowledges and agrees that,
pursuant to the terms of the Extension Option, (a) Administrative Agent has
received adequate notice and description of the Term Loan Agreement (as defined
in this Amendment) and (b) upon the effectiveness of the Term Loan Agreement (as
defined in this Amendment), the Commitment Termination Date in the Loan
Agreement shall be the earlier of (i) September 30, 2008 and (ii) the date that
is 60 days prior to the “Maturity Date” set forth in the Term Loan Agreement (as
defined in this Amendment); provided, that if the “Maturity Date” as set forth
in the Term Loan Agreement (as defined in this Amendment) is triggered by the
Merger (as defined in the Merger Agreement) pursuant to clause (i) therein, then
the Commitment Termination Date in the Loan Agreement shall be the earlier of
(A) September 30, 2008 and (B) the date that is 15 days after the consummation
of the Merger (as defined in the Merger Agreement).

3. Representations and Warranties of Borrower.

(a) The Recitals in this Amendment are true and correct in all respects.

(b) All representations and warranties of the Credit Parties in the Loan
Agreement and in the other Loan Documents to which it is a party are
incorporated

 

4



--------------------------------------------------------------------------------

herein in full by this reference and are true and correct in all material
respects as of the date hereof, except to the extent that any such
representation or warranty expressly relates to an earlier date.

(c) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

(d) Borrower has the power, and has been duly authorized by all requisite
action, to execute and deliver this Amendment and the other documents and
agreements executed and delivered in connection herewith to which it is a party.
This Amendment has been duly executed by Borrower and the other documents and
agreements executed and delivered in connection herewith to which Borrower is a
party have been duly executed and delivered by it.

(e) This Amendment is the legal, valid and binding obligation of Borrower and
the other documents and agreements executed or delivered in connection herewith
to which any of the other Credit Parties is a party are the legal, valid and
binding obligations of the other Credit Parties, in each case enforceable
against each of the other Credit Parties in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally.

(f) The execution, delivery and performance of this Amendment and the other
documents and agreements executed and delivered in connection herewith do not
and will not (i) violate any law, rule, regulation or court order to which any
of the Credit Parties is subject; (ii) conflict with or result in a breach of
the certificate of formation or incorporation, bylaws, limited liability company
agreement or other organizational documents of any of the Credit Parties or any
other agreement or instrument to which it is party or by which the properties of
any of the Credit Parties is bound; or (iii) result in the creation or
imposition of any Lien on any property of any of the Credit Parties, whether now
owned or hereafter acquired, other than Liens in favor of Administrative Agent.

(g) No consent or authorization of, filing with or other act by or in respect of
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by each of the Credit Parties, or the
validity or enforceability, of this Amendment or the other documents or
agreements executed or delivered in connection herewith to which any of the
Credit Parties is a party, or the consummation of the transactions contemplated
hereby or thereby, or the continuing operations of any of the Credit Parties
following the consummation of such transactions, except as otherwise expressly
contemplated by this Amendment.

4. Conditions Precedent to Effectiveness. This Amendment shall be effective on
the date (the “Tenth Amendment Effective Date”) when each of the following
conditions shall have been satisfied in the sole discretion of Administrative
Agent:

(i) Each of the Credit Parties and the Lenders shall have delivered to
Administrative Agent executed counterparts of this Amendment;

 

5



--------------------------------------------------------------------------------

(ii) Delivery to Administrative Agent of a duly executed fee letter, in form and
substance satisfactory to Administrative Agent;

(iii) Delivery to Administrative Agent of a fully executed Term Loan Agreement,
in form and substance satisfactory to Administrative Agent;

(iv) Delivery to Administrative Agent of evidence that Term Loan Agent has
assumed the obligations and liabilities of Royal Bank of Canada, the prior
administrative agent under the Prior Term Loan Agreement (the “Prior Term Loan
Agent”), with respect to each of the Loan Documents to which the Prior Term Loan
Agent was a party, including, without limitation, the Security Agreement, the
Mortgages, the JV Pledge Agreements, the PPE Access Agreement and the Current
Asset Intercreditor Agreement, in each case in form and substance satisfactory
to Administrative Agent;

(v) Delivery to Administrative Agent of a fully executed copy of (i) that
certain $31,000,000 Credit Agreement dated as of May 2, 2008, among Holdings,
Esmark Steel Service Group, Inc., a Delaware corporation, as borrower, the other
loan parties thereto, the banks and other financial institutions from time to
time party thereto, and Essar Steel Holding Limited, as administrative agent
thereto and (ii) the Loan Documents (as defined in the ESSG Term Loan Agreement)
thereto, in form and substance reasonably satisfactory to Administrative Agent;
and

(vi) Delivery to Administrative Agent of such additional agreements, documents
or instruments, if any, as Administrative Agent may reasonably request.

5. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Lenders and
Administrative Agent and shall be binding upon the successors and assigns of
Borrower.

6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument.

7. Headings. The paragraph headings used in this Amendment are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

8. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS SET FORTH IN THE LOAN AGREEMENT, OR, IF NO
JURISDICTION IS SET FORTH THEREIN, BY THE INTERNAL LAWS (AS OPPOSED TO CONFLICT
OF LAWS PROVISIONS) OF THE STATE OF NEW YORK.

 

6



--------------------------------------------------------------------------------

9. Release of Claims. Each of Borrower and the other Credit Parties hereby
releases, remises, acquits and forever discharges each Lender, each Agent and
the Issuing Bank (including any Person which is resigning or assuming such
respective capacity) and each of their respective employees, agents,
representatives, consultants, attorneys, officers, directors, partners,
fiduciaries, predecessors, successors and assigns, subsidiary corporations,
parent corporations and related corporate divisions (collectively, the “Released
Parties”), from any and all actions, causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct or indirect, at law or in
equity, of whatever nature or kind, whether heretofore or hereafter arising, for
or because of any manner of things done, omitted or suffered to be done by any
of the Released Parties prior to and including the date of execution hereof, and
in any way directly or indirectly arising out of any or in any way connected to
this Amendment or the other Loan Documents (collectively, the “Released
Matters”). Borrower and each other Credit Party each hereby acknowledges that
the agreements in this Section 9 are intended to be in full satisfaction of all
or any alleged injuries or damages arising in connection with the Released
Matters. Borrower and each other Credit Party each hereby represents and
warrants to each Lender, each Agent and the L/C Issuer (including any Person
which is resigning or assuming such respective capacity) that it has not
purported to transfer, assign or otherwise convey any right, title or interest
of such Borrower or any other Credit Party in any Released Matter to any other
Person and that the foregoing constitutes a full and complete release of all
Released Matters.

EACH OF BORROWER AND EACH OTHER CREDIT PARTY AGREES TO ASSUME THE RISK OF ANY
AND ALL UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS,
LIABILITIES, INDEBTEDNESS AND OBLIGATIONS WHICH ARE RELEASED, WAIVED AND
DISCHARGED BY THIS AMENDMENT. EACH OF BORROWER AND EACH OTHER CREDIT PARTY
HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS WHICH IT MIGHT OTHERWISE
HAVE UNDER ANY CIVIL CODE OR ANY SIMILAR LAW, TO THE EXTENT SUCH LAW MAY BE
APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE APPLICABLE, EACH OF BORROWER
AND EACH OTHER CREDIT PARTY WAIVES AND RELEASES ANY RIGHT OR DEFENSE WHICH IT
MIGHT OTHERWISE HAVE UNDER ANY OTHER LAW OR ANY APPLICABLE JURISDICTION WHICH
MIGHT LIMIT OR RESTRICT THE EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS OR
RELEASES HEREUNDER.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

GENERAL ELECTRIC CAPITAL CORPORATION, individually and as

Administrative Agent

By:  

/s/ Thomas G. Sullivan

Name:   Thomas G. Sullivan Title:   Duly Authorized Signatory

Signature Page to Tenth Amendment



--------------------------------------------------------------------------------

WHEELING-PITTSBURGH CORPORATION By:  

/s/ Michael P. DiClemente

Name:   Michael P. DiClemente Title:   Vice President and Treasurer
WHEELING-PITTSBURGH STEEL CORPORATION, as Borrower By:  

/s/ Michael P. DiClemente

Name:   Michael P. DiClemente Title:   Vice President and Treasurer

Signature Page to Tenth Amendment



--------------------------------------------------------------------------------

Acknowledgement of Tenth Amendment

Each of the undersigned (i) acknowledges receipt of a copy of the Tenth
Amendment to Amended and Restated Revolving Loan Agreement dated as of May 5,
2008 (the “Amendment”; capitalized terms used herein shall, unless otherwise
defined herein, have the meanings provided in the Amendment), by and among
Borrower, the Lenders party thereto and Administrative Agent, (ii) consents to
such Amendment and each of the transactions referenced in the Amendment and
(iii) hereby acknowledges and agrees, in its respective capacities as debtor,
obligor, grantor, mortgagor, pledgor, guarantor, surety, indemnitor, assignor
and each other similar capacity, if any, in which any such entity or person has
previously granted Liens on all or any part of its real, personal or
intellectual property pursuant to the Loan Agreement or any other Loan Document
or has guaranteed the repayment of the liabilities pursuant to any of the
foregoing agreements, that all of such Liens and repayment obligations remain
and shall continue in full force and effect and each of which is hereby
ratified, confirmed and reaffirmed in all respects.



--------------------------------------------------------------------------------

WHEELING-PITTSBURGH CORPORATION By:  

/s/ Michael P. DiClemente

Name:   Michael P. DiClemente Title:   Vice President and Treasurer WP STEEL
VENTURE CORPORATION By:  

/s/ Paul J. Mooney

Name:   Paul J. Mooney Title:   Vice President and Treasurer ESMARK INCORPORATED
By:  

/s/ Michael P. DiClemente

Name:   Michael P. DiClemente Title:   Vice President and Treasurer